DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 21-25 are pending in the application. Claims 16-20 have been cancelled. Claims 21-25 are new.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and new claims 21-25 in the reply filed on 18 August 2022 is acknowledged.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 06 July 2022.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

► Claim(s) 1-6, 9, 11-15, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (US 2019/0214559) (hereinafter, “Clarke”).
Re: independent claim 1, Clarke discloses in figs. 3A-3M a method for fabricating a memory device, comprising: depositing a bottom electrode layer (306) over a substrate; depositing a buffer layer (305, 307, 308, [0091]) over the bottom electrode layer; performing a surface treatment to a top surface of the buffer layer (fig. 3C); depositing a resistance switch layer (310 in fig. 3E) over the top surface of the buffer layer after performing the surface treatment (fig. 3E); forming a top electrode (314) over the resistance switch layer; and patterning the resistance switch layer into a resistance switch element below the top electrode (figs. 3F-3M).

Re: claim 2, Clarke disclose the method of claim 1, wherein performing the surface treatment comprises: introducing an oxide-containing gas to the top surface of the buffer layer [0091].

Re: claim 3, Clarke disclose the method of claim 1, wherein performing the surface treatment comprises: introducing a nitrogen-containing gas to the top surface of the buffer layer [0140].

Re: claim 4, Clarke disclose the method of claim 1, wherein the surface treatment is performed such that a top portion of the buffer layer is turned into a metal-containing oxide layer [0091].

Re: claim 5, Clarke disclose the method of claim 4, wherein the surface treatment is performed such that the metal-containing oxide layer comprises a same metal as that of the buffer layer [0091].

Re: claim 6, Clarke disclose the method of claim 1, wherein depositing the resistance switch layer is performed such that the resistance switch layer (310 in fig. 3E) is in contact with the top surface of the buffer layer (308).

Re: independent claim 9, Clarke discloses in figs. 3A-3M a method for fabricating a memory device, comprising: forming a bottom electrode stack layer over a substrate, wherein the bottom electrode stack layer comprises a bottom electrode layer (306) and a buffer layer (305, 307, 308) over the bottom electrode layer; turning a top portion of the buffer layer into a metal-containing oxide layer by introducing an oxide-containing gas to the top portion of the buffer layer (fig. 3C, [0091]); depositing a resistance switch layer (310) over the metal-containing oxide layer; forming a top electrode (314) over the resistance switch layer; and patterning the resistance switch layer into a resistance switch element over the metal-containing oxide layer (figs. 3F-3M).

Re: claim 11, Clarke disclose the method of claim 9, further comprising: forming an opening in a dielectric layer (502) prior to forming the bottom electrode stack layer, wherein forming the bottom electrode stack layer is performed such that the bottom electrode stack layer extends from a bottom of the opening in the dielectric layer to a top surface of the dielectric layer (figs. 5A-5D).

Re: claim 12, Clarke disclose the method of claim 11, wherein turning the top portion of the buffer layer into the metal-containing oxide layer (507) is performed such that the metal-containing oxide layer has a recess above the opening in the dielectric layer (fig. 5J).

Re: claim 13, Clarke disclose the method of claim 11, wherein turning the top portion of the buffer layer into the metal-containing oxide layer is performed such that a bottom surface of the metal-containing oxide layer (507) is higher than the top surface of the dielectric layer (502) (fig. 5J-5K).

Re: claim 14, Clarke disclose the method of claim 9, wherein turning the top portion of the buffer layer into the metal-containing oxide layer is performed such that the metal-containing oxide layer comprises a non-noble metal [0089].

Re: claim 15, Clarke disclose the method of claim 9, wherein depositing the resistance switch layer (310) is performed such that the resistance switch layer is spaced apart from the bottom electrode stack layer (304, 306) by the metal-containing oxide layer (307, 308).

Re: independent claim 21, Clarke discloses in figs. 3A-3M a method for fabricating a memory device, comprising: depositing a first bottom electrode layer over a substrate, wherein the first bottom electrode layer comprises a first non-noble metal (304, [0067]); depositing a second bottom electrode layer over the first bottom electrode layer, wherein the second bottom electrode layer comprises a noble metal (306, [0087]); depositing a buffer layer over the second bottom electrode layer, wherein the buffer layer comprises a second non-noble metal (305, [0089]); exposing a top surface of the buffer layer to an oxygen-containing gas [0091]; depositing a resistance switch layer (310) over the top surface of the buffer layer after exposing the top surface of the buffer layer to the oxygen-containing gas (fig. 3C, [0091]); and patterning the resistance switch layer into a resistance switch element (figs. 3F-3M).

Re: claim 23, Clarke disclose the method of claim 21, wherein depositing the buffer layer is performed such that a thickness of the buffer layer (305, [0072], [0089]) is less than a thickness of the second bottom electrode layer (306, [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

► Claims 8, 10, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2019/0214559) (hereinafter, “Clarke”).

Re: claims 8 and 10, Clarke discloses the method of claims 1 and 9.
Clarke does not disclose expressly patterning the buffer layer and the bottom electrode layer respectively into a buffer element and a bottom electrode below the resistance switch element after patterning the resistance switch layer; and patterning the metal-containing oxide layer into a metal-containing oxide portion below the resistance switch element after patterning the resistance switch layer.
However, it is common and well known in the art that etch conditions can be varied as the etch progresses through various layers. Accordingly, it would have been obvious to one of ordinary skill in the art to determine the optimum etching conditions for the buffer element, the bottom electrode and the resistive switch element. 

Re: claims 24-25, Clarke discloses the method of claim 21, wherein the oxygen-containing gas is O2; and wherein the oxygen-containing gas is N2O [0139]-[0142].
Clarke does not expressly disclose wherein exposing the top surface of the buffer layer to the oxygen-containing gas is performed in a chemical vapor deposition (CVD) chamber with a power ranging from about 5W to about 800W and a time duration ranging from about 3 seconds to about 50 seconds; and wherein exposing the top surface of the buffer layer to the oxygen-containing gas is performed in a chemical vapor deposition (CVD) chamber with a power ranging from about 5W to about 60GW and a time duration ranging from about 3 seconds to about 50 seconds. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See MPEP § 2144.05.

► Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 2019/0214559) (hereinafter, “Clarke”) in view of Ramaswamy et al. (US 9,112,138) (hereinafter, “Ramaswamy”).

Re: claims 7 and 22, Clarke discloses the method of claims 1 and 21.
Clarke does not disclose wherein the surface treatment is performed such that the top surface of the buffer layer has dangling bonds; and wherein exposing the top surface of the buffer layer to the oxygen-containing gas is performed such that the top surface of the buffer layer has a plurality of defects.
Ramaswamy discloses performing a surface treatment including exposing a top surface of a buffer layer to an oxygen-containing gas such that a top surface of a buffer layer has a plurality of defects and dangling bonds (col 7 ll. 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form defects and dangling bonds in the top surface of the buffer layer for the purpose of removing oxygen atoms more easily from and inserted into the treated oxide material during forming, reset, and set operations, facilitating high yield, a high on/off resistivity ratio, and excellent switching endurance (Ramaswamy, col 2 ll. 28-34).

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/10/2022